a0 91 (Rev 80% ase (ito 03108 Document 1 Filed on 12/20/19 in TXSD Page 1 of 1

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA ~
V.
United Steie = Dist ELYAINAL COMPLAINT
Martin CASTANEDA-Nuncio Southern District Of Texas

FILED Case Number: M-19-3108-M
AKA: DEC 20 2019
IAE YOB: 1976

Mexico
(Name and Address of Defendant)

David J. Bradley, Clerk

Cee anne

 

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or abou November 26, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)

I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts: ,

 

On November 26, 2019, Martin CASTANEDA-Nuncio a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on December 19, 2019, Record checks revealed the
defendant was deported, excluded or removed from the United States to Mexico on January 6, 2017 via Laredo, Texas. ‘The
defendant was instructed not to return without permission from the Attorney General or the Secretary of Homeland Security
of the United States. On August 3, 2016, the defendant was convicted of Possession of Control Substance PG 1 <1G State Jail
Felony and sentenced to fifty (50) days confinement.

¢

nature of Complainant //

Continued on the attached sheet and made a p§rof this complaint:

  

Complaint approved by AUSA

 

 

 

 

Arnulfo Rodriguez Deportation Officer
Sworn to before me and subscribed in my preserée, Printed Name and Title of Complainant
December 20, 2019 at McAllen, Texas
Date City and State

J. Scott Hacker’ U.S. Magistrate Judge em
Name and Title of Judicial Officer ee Officer ee
